Appeal by the defendant, as limited by her brief, from a sentence of the County Court, Nassau County (Harrington, J.), imposed February 3, 1986, upon her conviction of criminal sale of a controlled substance in the second degree, upon her plea of guilty.
Ordered that the sentence is affirmed.
The record reveals that the defendant pleaded guilty with the understanding that the sentencing court was not bound by any recommendations of the People with respect to sentencing and that, furthermore, the People would be the sole judge of whether the defendant’s cooperation warranted a favorable sentencing recommendation. In the absence of bad faith, the People’s decision whether to recommend a favorable sentence in exchange for a defendant’s cooperation is unreviewable (see, People v Howard, 115 AD2d 621, lv denied 67 NY2d 762). The record in the instant case bears no indication of any bad faith on the part of the People in failing to make a favorable sentencing recommendation. Accordingly, the defendant’s claim is without merit.
The sentence imposed upon the defendant was not unduly *758harsh or excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Brown and Weinstein, JJ., concur.